  Case 1:20-cr-00072-JMS Document 2 Filed 08/31/20 Page 1 of 4      PageID #: 43




                                                                           FILED IN THE
                                                                  UNITED STATES DISTRICT COURT
KENn M. PRICE #10523                                                   DISTRICT OF HAWAII

United States Attorney                                            Aug 31, 2020, 10:14a
                                                                  M ichelle Rynne, Clerk of Court
District of Hawaii
                                                                                                        iI
                                                                                                    i
MARC A. WALLENSTEIN # 10456
Assistant U.S. Attorney
Room 6-100, PJKK Federal Building
                                                                                                    I
300 Ala Moana Boulevard
Honolulu, Hawaii 96850                                                                              !
Telephone: (808) 541-2850                                                                           !
                                                                                                    >.

Facsimile: (808) 541 -2958                                                                          !!
E-Mail: Marc. Wallenstein@usdoj.gov                                                                 ~
                                                                                                    >
                                                                                                    !
                                                                                                    ~
ELINOR COLBOURN                                                                                     !
Senior Counsel for Wildlife Programs                                                                l
Environmental Crimes Section                                                                        l
U.S. Department of Justice                                                                          ~
Telephone: (202) 305-0205
E-Mail: elinor.colbourn@usdoj .gov                                                                  I
                                                                                                    i
Attorneys for Plaintiff
UNITED STATES OF AMERICA                                                                            l~
                                                                                                    i
               IN THE UNITED STATES DISTRICT COURT
                                                                                                    I
                      FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,        ) CR. NO. 20-00072 JMS
                                                                                                    I
                Plaintiff,
                                 )
                                 ) INFORMATION
                                 )
                                                                                                    I
          vs.                    ) [16 U.S.C. §§ 3372(a)(l) and
                                 ) 337l(d)(l)]                                                      I
                                                                                                    f
HAMADA SUISAN CO. LTD. aka )
"Hamada Suisan Kabushiki Kaisha" )
                                 )                                                                  I
                Defendant.
                                 )
                                 )                                                                  I
~~~~~~~~-)


                                       I
                                                                                                    l
                                                                                                    f
                                                                                                    f


                                                                                                    I
  Case 1:20-cr-00072-JMS Document 2 Filed 08/31/20 Page 2 of 4              PageID #: 44




                                   INFORMATION

        The U.S. Attorney charges:

                              Lacey Act Trafficking
                            Attempted Export of Fish
         Possessed and Transported in Violation of Underlying Federal Law
                     (16 U.S.C. §§ 3372(a)(l) and 3373(d)(l))

        On or about November 7, 2018, in the District of Hawaii and elsewhere,

HAMADA SUISAN CO. LTD., aka "Hamada Suisan Kabushiki Kaisha," the

defendant, did knowingly aid and abet the attempted export of fish, namely, shark

fins, which defendant knew were possessed and transported, and were in fact

possessed and transported, in violation of and in a manner unlawful under federal

law, specifically the Magnuson-Stevens Fishery Conservation and Management

Act, Title 16, United States Code, Section 1857(1)(A); the Shark Conservation

Act, Title 16, United States Code, Section 1857(1)(P)(iv), and Title 50, Code of

Federal Regulations, Section 600.1203(a)(5); and the Endangered Species Act,

Title 16, United States Code, Section 1538(c)(1 ).

        All in violation of Title 16, United States Code, Sections 3372(a)(l) and

3373(d)(l).

                                  Forfeiture Notice
   1.       Upon conviction of the offense alleged in this Information, the

defendant, HAMADA SUISAN CO. LTD., aka "Hamada Suisan Kabushiki

Kaisha," shall forfeit to the United States pursuant to Title 16, United States

                                          2
  Case 1:20-cr-00072-JMS Document 2 Filed 08/31/20 Page 3 of 4               PageID #: 45




Code, Section 3374, Title 18 United States Code Section 981(a)(l)(C), and Title

28, United States Code, Section 2461(c), (1) all fish imported, exported,

transported, sold, received, acquired, or purchased during the commission of the

offense; and (2) all vessels, vehicles, and other equipment used to aid in the

exporting, transporting, selling, receiving, acquiring, or purchasing of fish in the

commission of the offense. The property to be forfeited includes, without

limitation:

              a. All shark fins seized from crew members of the Kyoshin Maru
                 No. 20 on or about November 7, 2018, in Honolulu, Hawaii;

              b. The fishing vessel Kyoshin Maru No. 20.


       2.     If any of the property identified as being forfeitable pursuant to Title

16, United States Code, Section 3374, as a result of any act or omission of the

defendant:

                a.     cannot be located upon the exercise of due diligence;

                b.     has been transferred or sold to, or deposited with a third
                       party;

                c.     has been placed beyond the jurisdiction of the
                       Court;

               d.      has been substantially diminished in value; or

                e.     has been co-mingled with other property which cannot be
                       divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code,

Section 853(p), as incorporated by Title 16, United States Code, Section 3374(b)
                                          3
  Case 1:20-cr-00072-JMS Document 2 Filed 08/31/20 Page 4 of 4             PageID #: 46




and Title 28, United States Code, Section 2461 (c), to seek forfeiture of any other

property of the defendant, up to the value of the property described in Paragraph

 l(a)-(b), above.


            DATED: August 3/ , 2020, at Honolulu, Hawaii.




KENil M. PRICE
United States Attorney
District of Hawaii




MARC A. WALLENSTEIN
Assistant United States Attorney



  Isl Elinor Colbourn
ELINOR COLBOURN
Senior Counsel for Wildlife Programs




United States v. Hamada Suisan Co. Ltd.
Information
Cr.No.
                                        4
